Citation Nr: 9900133	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 7, 1994, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1970.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California granting service connection for PTSD 
effective June 7, 1994. 

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the effective date for 
service connection for PTSD should be in 1984 when he 
originally filed a claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence favors an 
effective date of July 16, 1984, for service connection for 
PTSD.


FINDINGS OF FACT

1.  After receipt of a claim for service connection for PTSD 
on June 1994, the RO in December 1994 granted service 
connection for PTSD effective from June 7, 1994, the date 
pertinent correspondence was received at the RO.

2.  A claim for service connection for PTSD then 
characterized as delayed stress was received at the RO on 
July 16, 1984.

3.   The veterans July 1984 claim was not abandoned.


CONCLUSION OF LAW

The criteria for an effective date of July 16, 1984, for the 
grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 C.F.R. §§ 3.157, 
3.158, 3.160 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

This Vietnam combat veterans initial VA compensation claim 
in late 1970 did not seek service connection for any 
psychiatric disorder.  That claim for 1970 Delayed Stress 
was received by the RO on July 16, 1984.  On the VA 
application form he reported pertinent VA and private medical 
treatment during 1984 and an address for each provider. 

In response to a RO request for VA medical treatment records, 
those received included a May 1984 Agent Orange examination 
that reported an assessment of rule out PTSD and mentioned 
recurrent nightmares and flashbacks of Vietnam.  Two hand 
written record entries dated in early July 1984 report a 
mental hygiene consultation had been completed and dictated.  
Another entry on the same date reported rule out PTSD, 
consult pending.  In August 1984 it was again reported that a 
psychiatric evaluation for PTSD was pending. 

The RO in November 1984 sent the veteran a letter seeking 
information regarding PTSD to which the veteran responded in 
early 1985.  The VA forms he was provided were returned to 
the RO with typed responses but were not signed or dated.  
Enclosed with the RO letter were medical information release 
forms that were not returned.  The letter advised him that he 
could use the forms to authorize a request for such records.  
Separately, the RO requested and received his military 
personnel records.

In correspondence dated in March 1985, the RO returned the 
recently received statement and asked the veteran to sign and 
date the forms previously submitted and advised him that he 
must submit medical evidence that he actually had a 
psychiatric disorder before the RO could continue with that 
aspect of his claim.  The letter advised him that if the 
evidence was not received within one year any payment 
authorized could not be made earlier than the date the 
evidence was received.  A copy of the letter which included 
information concerning other VA benefit claims was furnished 
to his representative.  The letter was mailed to him at his 
address of record in Grass Valley, California which he had 
provided on the July 1984 VA benefit application form.

The next pertinent correspondence on file from the veteran is 
a VA claim form the RO received on June 7, 1994 in which 
service connection for PTSD 1970 was sought and the 
location of VA treatment since 1983 reported.  

The RO request for VA medical records produced in addition to 
duplicates of those previously of record a copy of a July 
1984 mental hygiene intake evaluation that noted the veteran 
was referred for an evaluation for PTSD while undergoing an 
Agent Orange examination.  The diagnostic impressions were 
PTSD and adjustment disorder.  The report shows it was typed 
two days after the examination dated in mid-July 1984.  
Another record dated in July 1984 shows that he was referred 
for an individual and group therapy evaluation and that 
adjustment disorder and PTSD  were listed as provisional 
diagnoses.  An August 1984 entry indicated his chart was not 
available and that he claimed a diagnosis of PTSD.  The last 
entry appears in January 1985 noting contact had not been 
made with the veteran.  

After receipt of a September 1994 psychiatric examination 
that provided a diagnosis of PTSD related to Vietnam 
experiences, among other diagnoses, the RO in December 1994 
granted service connection for PTSD effective June 7, 1994.  
The notice given to the veteran in December 1994 informed him 
that compensation at the 50 percent rate was payable from 
July 1, 1994.  

In written argument seeking an earlier effective date, the 
veteran asserted that he was diagnosed with PTSD in 1984 by 
VA and that he never received any correspondence regarding 
the disposition of the claim he filed at that time.  Had he 
received information he would have prosecuted his application 
for benefits.


Criteria

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(b) (1998) 
which provide that the effective date for disability 
compensation based on direct service connection in a claim 
filed more than a year after separation shall be the later of 
the date of claim or the date entitlement arose.  

If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later, and where new and material evidence other 
than service department records is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If such evidence is received after final disallowance, the 
effective date shall be the date of receipt of new claim or 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(r), (q).  The current version of the regulations is 
essentially unchanged from those in effect in 1984.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C. 5101(a); 
38 C.F.R. § 3.151.

Except as provided in § 3.652 of this part, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160 (c).

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160.  

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  Any evidence whether documentary, testimonial, 
or in other form, offered by the claimant in support of a 
claim and any issue a claimant may raise and any contention 
or argument a claimant may offer with respect thereto are to 
be included in the records.  38 C.F.R. § 3.103.

Analysis

The argument in this well grounded claim rests upon the 
effect that should be given to 1984 VA medical records 
previously on file and recently received in assigning an 
earlier effective date.  In support of entitlement from 1984, 
it is asserted in essence that the PTSD was diagnosed in 
1984, that the veteran did not receive any correspondence in 
early 1985 asking for additional evidence of disability.  The 
obvious contention is that the RO misapplied 38 C.F.R. 
§ 3.158.  In other words the claim should not have been 
construed as abandoned in 1985.

The veterans argument in favor of a 1984 effective date is 
based on a formal claim filed in 1984. However, from the 
standpoint of clear and unmistakable error (CUE) there is no 
basis for the RO having constructive or actual notice of the 
1984 PTSD diagnosis even though the contemporaneous record 
included information confirming that an evaluation had been 
completed.  However, it was apparently not forwarded to the 
adjudication division after transcription and as the veteran 
did not respond to the March 1985 letter no further action 
was taken at the time.  The Board will point out that in 
Damrel v. Brown, 6 Vet. App. 242 (1994) the holding of 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) as to 
CUE was synthesized into a three-pronged test for purposes of 
determining whether clear and unmistakable error is present 
in a prior determination: (1) "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question).  However, it has been recently decided that the 
constructive receipt rule established in Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) may not be invoked a case such as 
the veterans to establish an earlier effective date on the 
basis of CUE.  Lynch v. Gober, 11 Vet. App. 22, 26-28 (1997).  
That decision would also support a holding that actual 
possession by the medical division does not establish actual 
possession by the adjudication division since the 
adjudication division did not solicit the examination.  Id. 
at 29-30.  

The Board must also point out that the claim of nonreceipt of 
the March 1985 RO letter does not help the veteran.  He was 
notified at the address he furnished for the record.  There 
was no other address for him.  In such circumstances, his 
claim of nonreceipt is not sufficient to overcome the 
presumption in favor of administrative regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Hyson v. Brown, 
5 Vet. App. 262 (1993).  

Thus, to prevail, whether the RO properly invoked § 3.158 in 
1984 is the crucial determination as there does not appear to 
be another plausible basis supporting an earlier effective 
date.  That regulation provides, in essence, for an effective 
date no earlier than the date new evidence is received after 
a claim is abandoned.  A claim  



may be viewed as having been abandoned when evidence 
requested in connection with a claim is not furnished within 
1 year after the date of request.  

The veterans claim was on file by the middle of July 1984.  
The VA Form 10-10m, dated May 30, 1984, described recurrent 
nightmares and flashbacks to Vietnam and was accompanied by 
an assessment of R/O PTSD.  The July 10, 1984, outpatient 
record essentially restated the earlier clinical view.  The 
RO letter of November 9, 1984, effectively shifted the 
responsibility of arranging a VA psychiatric examination to 
the veteran.  The veterans combat service in Vietnam was, of 
course, well established in 1984.  Therefore, given the 
symptoms and the diagnostic implication of the medical 
findings, the RO should have concluded that there was a 
reasonable probability that the claim was valid and 
authorized a VA examination.  38 C.F.R. § 3.326 (a)(1984).  
 
It is important to point out that the reasonable 
probability of a valid claim was to be interpreted 
liberally. 38 C.F.R. § 3.326 (b) (1984).  Because the RO 
did not comply with its duty to order an examination, which 
was a continuing duty and which was not subordinate to or 
dependent on any responsibility of the veteran to provide 
additional evidence, his claim should not have been finally 
adjudicated until the examination was conducted or he failed 
to appear for such an examination after  having been given 
proper notice.  Under these circumstances, his failure to 
respond to the ROs other communications did not serve to 
waive his right for an examination.  His right to be afforded 
an examination remained open, and his claim, accordingly, 
remained pending.  Thus, when service connection was 
ultimately granted, it should have been made effective 
pursuant to his original claim because the record fails to 
support a conclusion that PTSD was not present in 1984.  
38 C.F.R. § 3.400(b)(2)(i).




ORDER

An effective date of July 16, 1984, for entitlement to 
service connection for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
